Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Oct. 9, 2020 have been entered.  

Status of the Claims
Claims 1, 4, 5, 7, 9, and 11-13 are pending and are now under consideration.  Claim 1 has been amended; claims 2, 3, 6, 8, 10, and 14-17 are cancelled.  This Office Action is in response to the request for continued examination filed on Oct. 9, 2020.  

OBJECTIONS/REJECTIONS WITHDRAWN

The double patenting rejections of record have been withdrawn in light of changes (e.g., amendments, abandonments) in the copending cases and upon further consideration.



OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 4, 7, 9, and 13 under 35 U.S.C. 102(a)(1) over SIMMONS is maintained as discussed below.

The rejections of claims 1, 4, 5, 7, 9, and 11-13 under 35 U.S.C. 103(a) over SIMMONS and other references are maintained as discussed below.

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 4, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIMMONS (US 6,911,577; Issued Jun. 28, 2005).  
Simmons discloses plant defensin polynucleotide and amino acid sequences (title; abstract).  Simmons teaches that defensin peptides demonstrate antimicrobial (e.g., antibacterial, antifungal) activity (col. 2, line 67 to col. 3, line 9; col. 3, lines 12-15; col. 24, lines 9-12; col. 40, line 66 to col. 41, line 2).  The defensins disclosed by Simmons may be used on plants or humans (col. 39, lines 2-9; col. 40, line 66 to col. 42, line 26).  Simmons teaches the defensins may be used as a treatment for, inter alia, aspergillosis, candidiasis, etc. (col. 41, lines 1-12).  Simmons specifically teaches that the defensins may be used as a pharmaceutical treatment for fungal and microbial pathogens, including the treatment of thrush (col. 40, line 66 to col. 41, line 6).  Further, Simmons teaches it is Candida spp. in a mucosal or epithelial internal tissue.  Simmons teaches defensins that have the sequence of instant SEQ ID NO: 1 (elected species) as well as the consensus sequence (SEQ ID NO: 24) previously recited in claim 6 (now cancelled).  Specifically, see SEQ ID NOs: 211 (residues 28-77), 212 (residues 27-77), and 213 (residues 1-50) of Simmons (cols. 209-211).  
Regarding claim 4, since there are only a very few types of thrush, and since the most common types of thrush affect either the mouth or vagina, Simmons' teaching of "thrush" is considered sufficient to read on either oral or vaginal thrush since the artisan in this field would at once envision either one of these types in light of Simmons' teachings and the very limited types of thrush known in the art.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue one could not readily envision the use of the peptides disclosed by Simmons to treat the conditions disclosed by Simmons (response, p. 5).  
The examiner cannot agree.  Simmons teaches defensins that have the sequence of instant SEQ ID NO: 1 (elected species) as well as the consensus sequence (SEQ ID NO: 24) previously recited in claim 6 (now cancelled).  Specifically, see SEQ ID NOs: 211 (residues 27-77), 212 (residues 27-77), and 213 (residues 1-50) of Simmons (cols. 209-211), and teaches the disclosed defensins may be used as a treatment for, inter alia, aspergillosis, candidiasis, etc. (col. 41, lines 1-12).  Simmons specifically teaches that the defensins may be used as a pharmaceutical treatment for fungal and microbial thrush (col. 40, line 66 to col. 41, line 6).  Simmons teaches the defensins are administered to a patient (col. 41, line 25), which reads on an in vivo tissue.  Further, Simmons teaches it is especially advantageous to formulate the defensins as oral compositions (col. 41, line 56 to col. 42, line 26).  These teachings read on treatment of a Candida spp. in a mucosal or epithelial internal tissue.  Simmons further teaches the defensins may be administered by transmucosal means (col. 41, lines 25-34).  Applicants are reminded that it is not necessary that a particular embodiment be exemplified for anticipation to be found.  Rather all that is required is that said embodiment be sufficiently clearly taught so as to be readily envisaged, as it is here.  Additionally, it is emphasized that Simmons teaches the treatment of thrush, which is a Candida infection of the mouth or vagina, which are both mucosal and/or epithelial internal tissues (see the instant application at pars. [0006], [0024], [0063]).  
Applicants argue that Simmons discloses many other amino acid sequences (response, p. 5).  
However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds.  The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds.  In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).  In this case, Simmons clearly teaches the claimed peptide, and teaches the same use (i.e., the treatment of thrush via the oral/transmucosal route).  
Applicants argue that Simmons does not provide data to show that defensins have anti-fungal activity (response, p. 5).  
Data is not required to show anti-fungal activity.  However, Example 11 is drawn to bioactivity against fungal pathogens.  Further, it is pointed out that antifungal use of Simmons' defensins is clearly an objective of Simmons' disclosure.  Simmons teaches antifungal activity many times (and exemplifies the same), not just once in passing.  See, inter alia, col. 2, lines 7-11; col. 2, line 67 to col. 3, line 9; col. 3, lines 12-24; col. 4, lines 1-6; col. 5, lines 24-27; col. 24, lines 9-12; col. 40, line 66 to col. 41, line 24.  Simmons also specifically teaches the treatment of Candida spp. and thrush.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4, 5, 7, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIMMONS (US 6,911,577; Issued Jun. 28, 2005) in view of DONGARI-BAGTZOGLOU (Dongari-Bagtzoglou, A.  Chapter 2. Innate Defense Mechanisms in Oral Candidiasis in Fungal Immunology: From an Organ Perspective. (2005), Fidel, P. L., Huffnagle, G. B. (Eds.)) and McCRAY (US 2003/0176652; Pub. Sep. 18, 2003).  
Simmons discloses plant defensin polynucleotide and amino acid sequences (title; abstract).  Simmons teaches that defensin peptides demonstrate antimicrobial (e.g., antibacterial, antifungal) activity (col. 2, line 67 to col. 3, line 9; col. 3, lines 12-15; col. 24, lines 9-12; col. 40, line 66 to col. 41, line 2).  The defensins disclosed by Simmons may be used on plants or humans (col. 39, lines 2-9; col. 40, line 66 to col. 42, line 26).  Simmons teaches the defensins may be used as a treatment for, inter alia, aspergillosis, candidiasis, etc. (col. 41, lines 1-12).  Simmons specifically teaches that the defensins may be used as a pharmaceutical treatment for fungal and microbial pathogens, including the treatment of thrush (col. 40, line 66 to col. 41, line 24).  Further, Simmons teaches it is especially advantageous to formulate the defensins as oral compositions (col. 41, line 56 to col. 42, line 26).  These teachings read on treatment of a Candida spp. in a mucosal or epithelial internal tissue.  Simmons further teaches the defensins may be administered 
Although the treatment of either oral or vaginal thrush based on Simmons' teachings is considered to be at once envisaged by anyone of skill in this art given the few types of thrush, and since the most common types of thrush affect either the mouth or vagina, Dongari-Bagtzoglou is cited to further show the obviousness of treating either these most common types of thrush.  Dongari-Bagtzoglou reports on innate immune defenses in oral candidiasis of the oral mucosa (pgs. 14-15).  Dongari-Bagtzoglou teaches there are three main variants of oral candidiasis, including the common form known as thrush (p. 17, 2nd col.).  Dongari-Bagtzoglou teaches that Candida species are part of the commensal flora in the oral cavity, and that C. albicans colonizes the oral mucosa at higher rates than many other mucosal sites in humans, but also commonly infects the vagina (bridging pgs. 15-16).  Dongari-Bagtzoglou teaches defensins are an innate effector molecule in human saliva with direct anti-fungal activity (p. 19, 1st col.; Table 2.1; p. 22, 2nd col.).  Dongari-Bagtzoglou also teaches that defensins are synthesized in the oral mucosa and secreted in the saliva, and are involved in homeostatic interactions between the oral mucosa and the commensal flora (section 6.3).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the defensins disclosed by Simmons to treat oral candidiasis (thrush) or vaginal 
Simmons suggests coating surfaces with the defensin compositions (col. 35, lines 46-48; col. 42, lines 27-28), but does not expressly teach coating medical devices, per se.  
However, McCray discloses the use of defensins alone or in combination with other antimicrobial agents (title; abstract).  McCray teaches the defensins may be coated on any surface of a medical device where inhibition of microbial growth is desired ([0018], [0237]; claim 37).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the defensin compositions of Simmons onto a medical device.  One would have been motivated to do so with the expectation of inhibiting microbial growth on the medical device.  Further, it is well within the skill of the ordinary artisan to decide how and where to apply an antimicrobial composition.  

Claims 1, 4, 7, 9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIMMONS (US 6,911,577; Issued Jun. 28, 2005) in view of DONGARI-BAGTZOGLOU (Dongari-Bagtzoglou, A.  Chapter 2. Innate Defense Mechanisms in Oral Candidiasis in Fungal Immunology: From an Organ Perspective. (2005), Fidel, P. L., Huffnagle, G. B. (Eds.)) and HEATH (US 2010/0095408; Pub. Apr. 15, 2010).  
The teachings of Simmons are presented supra, and are incorporated herein.  
While Simmons teaches that the defensin compositions can be used in combination with other agents, Simmons does not expressly teach synergistic combinations as recited in instant claims 11-12.  
However, like Simmons, Heath discloses anti-pathogen systems for protecting against pathogens such as fungi (title; abstract).  Heath teaches that synergy occurs between defensins and proteinase inhibitors ([0012], [0014], [0019], [0021]; claims 1-2).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use proteinase inhibitors in combination with the defensin compositions of Simmons.  One would have been motivated to do so with the expectation of providing a synergistic antimicrobial effect per Heath.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Dongari-Bagtzoglou is drawn to human defensins, not plant defensins (response, pgs. 6-7).  
To support this argument, applicants focus on the structures of human and plant defensins, which have different features.  However, this argument is misplaced.  Whether or not the structures of human and plant defensins differ is not relevant.  What is relevant is the recognition in the prior art that human and plant defensins are suitable for treating the same conditions (e.g., thrush).  Further, it is a well-settled matter of law that secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Notably, in this case, Simmons teaches plant defensins for use to treat humans as a treatment for fungal infections, including the treatment of thrush (col. 40, line 66 to col. 41, line 24).  
Dongari-Bagtzoglou is cited to show the obviousness of treating either of the most common types of thrush with defensins.  Dongari-Bagtzoglou teaches that Candida species are part of the commensal flora in the oral cavity, and that C. albicans colonizes the oral mucosa at higher rates than many other mucosal sites in humans, but also commonly infects the vagina (bridging pgs. 15-16).  Dongari-Bagtzoglou teaches defensins are an innate effector molecule in human saliva with direct anti-fungal activity (p. 19, 1st col.; Table 2.1; p. 22, 2nd col.).  Given Simmons' teaching of treating thrush with plant defensins, no "extrapolation of activity" is necessary (as incorrectly argued by applicants), and it would have been prima facie obvious to one of ordinary skill in the art to have treated oral thrush with Simmons' defensins.  
As applicants are aware, Simmons teaches plant defensins, including the same defensin sequences instantly claimed.  Simmons further teaches the use of plant defensins for the same uses as Dongari-Bagtzoglou or McCray.  There is no requirement that Dongari-Bagtzoglou or McCray also teach this same feature for the finding of obviousness.  In response to applicants' arguments against the references individually, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, there is no need to "extrapolate" the activity of human defensins to plant defensins since Simmons directly teaches these utilities.  

Conclusion
Claims 1, 4, 5, 7, 9, and 11-13 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658